Citation Nr: 1545686	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  07-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran's case was most recently before the Board in October 2014 at which time it was remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Efforts by the RO to obtain the Veteran's service records from the National Personnel Records Center (NPRC) in St. Louis, Missouri, has revealed that the records are "fire-related," that is, destroyed in a 1973 fire at the NPRC's facilities.  As such, the Veteran's service records are unavailable. 

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system was utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required in regards to one in-service stressor alleged by the Veteran.  

In pertinent part, in terms of the stressors believed by him to be the underlying basis of his claimed PTSD, the Veteran stated in an April 2012 private examination and an August 2012 statement that he witnessed CPL Young and another soldier commit suicide.  Based on this information, the Board remanded the case in October 2014, directing that efforts be made to corroborate the Veteran's reported stressors.  38 C.F.R. § 3.159(c) (2).  

Specifically, the Board directed that the AOJ contact the National Personnel Records Center (NPRC) and request copies of the Individual Deceased Personnel Files for CPL Young. 

The AOJ submitted an inquiry to NPRC via VA Form 21-3101 in which a reply was received from the Joint Services Records Research Center (JSRRC) in August 2015 that no records could be located due to lack of information.

In an August 2015 deferred rating, the AOJ noted that an Internet search of Cold War Casualties showed that Cpt (or possibly Cpl) Edward Young of the 33rd Tank Battalion committed suicide in 1958 with a 45-caliber weapon.  The AOJ noted that it was possible that this was the same person reported by the Veteran.  

With this information, the AOJ submitted another inquiry to NPRC via VA Form 21-3101; no reply has been received to date. Consequently, the completion of this requested action is critical to the fair adjudication of this appeal.  

It is noted that if the Veteran's asserted in-service stressor is verified, the duty to assist would obligate VA to obtain a competent VA medical examination and opinion to ascertain the nature and etiology of the Veteran's claimed acquired psychiatric disorder on appeal, to include specifically whether any verified stressor, and only such verified stressor, is the basis for a diagnosis of PTSD. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC and JSRRC and request completion of the requested action, to include obtaining copies of the Individual Deceased Personnel Files for Cpt or Cpl Edward Young of the 33rd Tank Battalion.  The AOJ should make its inquiry with information available in the electronic claims file.  All records obtained pursuant to this request must be included in the Veteran's electronic claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the electronic claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review. 

2.  If, and only if, additional pertinent evidence is added to the record corroborating the Veteran's asserted in-service stressor, the Veteran should be afforded an appropriate VA psychiatric examination to clarify the nature and etiology of his claimed acquired psychiatric disorder.  In requesting such examination, the AOJ should specifically list for the examiner any claimed stressor that has been verified.  Prior to conducting the examination, the claims files and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must be informed of any verified in-service stressors established by the record.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found.  In so doing, the examiner must specifically comment upon post-service private and VA treatment notes. 

Additionally, the examiner must opine as to whether any found psychiatric disorder is related to the Veteran's military service, to include any established in-service stressors.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify whether there is a link between the current symptomatology and any in-service stressors that has been corroborated by the record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




